  Case 3:18-cv-01322-KAD Document 308-8 Filed 09/29/20 Page 1 of 9




Plaintiff Exhibit H
Case 3:18-cv-01322-KAD Document 308-8 Filed 09/29/20 Page 2 of 9
Case 3:18-cv-01322-KAD Document 308-8 Filed 09/29/20 Page 3 of 9
Case 3:18-cv-01322-KAD Document 308-8 Filed 09/29/20 Page 4 of 9




        DUCHARME AFFIDAVIT
                     EXHIBIT A
    Case 3:18-cv-01322-KAD Document 308-8 Filed 09/29/20 Page 5 of 9




Elaine L. Ducharme, Ph.D, ABPP
Board Certified in Clinical Psychology
                                                                     17 Parker Terrace Ext.
                                                                    Glastonbury, CT 06033
                                                                       Phone 860-633-8962
                                                                          Fax 860-652-8823
                                                         drducharme@drelaineducharme.com
                                                                 www.drelaineducharme.com
                                                                            CT Lic # 002398
                                                                        FL Lic # PY0004146




                                               January 2, 2020


I have been asked to review the following documents and provide testimony re-
lated to issues related to reasons for delayed and incomplete reporting of sexual
assault, impact of sexual assault by a stranger vs an acquaintance, immediate
and delayed responses to sexual assault, both physical and emotional, and the
common acceptance of rape myths.

I have reviewed the following documents and considered the information con-
tained therein in forming my expert opinions:
a. Second Amended Complaint
b. September 1, 2016 letter from Dr. Rebecca Stiritz to Det. Krystie Rondini
c. April 23, 2017 letter from Dr. Rebecca Stiritz regarding Jane Doe’s need for
   accommodations
d. August 6, 2018 Affidavit of Dr. Rebecca Stiritz
e. Dr. Rebecca Stiritz letter regarding the potential impact on Jane Doe of having
   her deposition taken during the school year
f. Transcript of the August 2, 2016 Audio Interview of Jane Doe by Det. Krystie
   Rondini
g. Transcript of the November 17, 2016 Video Interview of Jane Doe by Det.
   Krystie Rondini
h. Transcript of the deposition of Jane Doe taken by the Town of Greenwich de-
   fendants.
i. Transcript of the deposition of Jane Doe taken by Brunswick School.
j. Jane Doe’s August 2, 2016 written statement provided to the Greenwich Police
   Department
k. Charlanne Zepf Bauerlein’s notes of her meeting with Jane Doe in the summer
   of 2016
l. Charlanne Zepf Bauerlein’s September 1, 2016 letter to the Greenwich Police
   Department
m.Charlanne Zepf Bauerlein’s September 20, 2016 written statement provided to
   the Greenwich Police Department

Despite statistics that indicate high percentages of women experience sexual as-
sault during their lives it is widely recognized that a significant number of these
assaults are not reported to police. Delayed reporting is extremely common due



                                                                                              1
   Case 3:18-cv-01322-KAD Document 308-8 Filed 09/29/20 Page 6 of 9




to a number of factors including shame, anxiety, embarrassment, shock, threats
of retribution, misplaced guilt, relationship to the perpetrator and use of alcohol or
drugs. Concerns of the victim that they will not be believed and that sexual as-
sault is stigmatizing, as well as anxiety about what they will experience when
they do report an assault, are additional reasons for delayed and non-disclosure.
Unfortunately, the statistics also support the fact that victims of assault frequently
suffer additional trauma when put in a position of “proving” they were victimized.
Telling intimate details of what happened over and over to strangers, and being
challenged routinely about their responses, can be so traumatizing that most vic-
tims of sexual assault do not report what happened to them. There were over
1,300 sexual offense prosecutions during the fiscal year 2004-05. Of these, less
than 500 resulted in convictions.

As noted above, many victims do not report the assault or all of the details for a
number of reasons. They are often embarrassed that they were a victim, are
afraid of the consequences and often blame themselves for somehow allowing it
to happen. This is particularly true when the perpetrator is an acquaintance. The
fear of social repercussions is extremely important when the perpetrator is an ac-
quaintance or friend. Society continues to support the belief that it is often what
the victim was wearing or doing that somehow caused the perpetrator to perform
a sexual assault, rather than accepting that the perpetrator understand the word
“no” and control his or her behavior.

Reporting can also be hindered by perceived outcomes of dealing with the police
and criminal justice system, and impaired cognitive processing, which can be a
result of the trauma itself. Sex and demeanor of the investigator can also influ-
ence disclosure. It is important to understand that many times victims have a dif-
ficult time recalling all the details of the assault or are traumatized by re-telling
what happened to them, which can lead to re-experiencing the assault. There is
often some dissociation during an assault and other very frightening events
which may lead to difficulties in recalling all the details right away.

Understanding the neurobiology of trauma is very helpful. Trauma hits the brain
“like a hurricane.” The Amygdala, part of the limbic system and the part of the
brain that handles emotions and emotional memories can not handle the force of
the traumatic experience and then shuts down in fear. The incoming information
is not stored in a meaningful or organized fashion. Rather, the effect is more like
traumatic explosions in the Central Nervous System.

Language is not a part of the limbic system’s repertoire. Rather, the incoming in-
formation is interpreted as images and sensations. We make meaning of infor-
mation in the frontal lobes of the brain where feelings and thoughts join together
and construct a story of our experiences. The integrative failure that is character-
istic of traumatized individuals may relate to structural and functional brain
changes. Thus, when individuals are asked to recall the traumatic event, they are




                                                                                         2
   Case 3:18-cv-01322-KAD Document 308-8 Filed 09/29/20 Page 7 of 9




often simply flooded with physical and emotional sensations and in a sense be-
come “speechless”.

Acquaintance rape is the most common type of sexual assault and most of these
go unreported. In these situations, victims are particularly afraid of not being be-
lieved and fear retribution by the perpetrator or his /their peers. This is particu-
larly so if the victim fears running into the perpetrator in the community or on
campus. Both the anticipation of seeing their assailant and then actually seeing
them, sometimes in very close quarters such as a classroom or restaurant can
lead to re-experiencing the trauma and anxiety, panic or other symptoms of
PTSD. This can affect the victim’s emotional and cognitive functioning. Ac-
ceptance by peers is very important for most adolescents for whom the concept
of affiliation is critical. Acquaintance rape is often not seen as a crime at all by
police and therefore less likely to be prosecuted. In fact, there is a tendency for
prosecutors to portray the rape as consensual and therefore indicate the victim is
lying and making a false allegation. It is important to understand the strong im-
pact of rape myths which blame the victim, excuse the perpetrators and support
the idea that false rape claims are common, even among police officers and oth-
ers involved in moving forward with prosecution/punishment of those committing
sexual assault. In fact, only about 8-10 percent of women’s rapes are reported to
police. Although false allegations are 5% of all rapes reported to the police, at
least 90% of all rapes are never even reported to authorities. This suggests that
0.005% are false allegations. Clearly, as a group, victims are unlikely to report
sexual assaults and even less likely to make false claims.

There tends to be a belief that individuals should scream, run or behave in a par-
ticular way during and after an assault. But, there is no right or wrong way for a
victim to respond during a sexual assault or any other crime. Some may scream
and fight, others may freeze and be unable to move or make any noise at all.
One only needs to think about how during a “normal person’s” nightmare, many
times one wants to scream but nothing comes out. Victims of sexual assault, as
with many other crimes, have different coping skills, sense of resilience, and
overall responses. Just as after horrific experiences such as mass shootings or
9-11 some people chose to stay home, not travel to foreign countries, or go to
public places such as movie theaters, others have felt they did not want the per-
petrators to win. These individuals decided to live their lives as normally as possi-
ble. In this same fashion, a victim of sexual assault may feel they do not want to
be re-victimized by changing schools, leaving good friends, classes and activities
they enjoyed behind. It may also be an attempt to see themselves as strong ra-
ther than a victim.

It is important to recognize that the effects of sexual assault are seen at least
during three separate times. There is the initial response during the assault.
Then, when reporting the event and dealing with the legal and social conse-
quences of reporting there can be additional trauma. And finally, the long term ef-
fects which can occur throughout the victim’s life, including, but not limited to,




                                                                                        3
    Case 3:18-cv-01322-KAD Document 308-8 Filed 09/29/20 Page 8 of 9




when dealing with intimate relationships, learning to trust others, overall sense of
safety, watching movies depicting sexual assault and even when their own chil-
dren are at the age that the victim was when the sexual assault occurred.

Based on the materials I have reviewed, the literature reported below and over
thirty years’ experience dealing with victims of sexual assault, it is my opinion
that Dr. Stiritz’s evaluation of       certainly is consistent with what would not
only be likely, but actually expected of a 16 year old girl sexually assaulted by an
acquaintance. Both her report and the materials support that            ’s initial diffi-
culty and short delay in reporting this assault to an adult, and confusion about
what actually was done to her by someone she considered a friend, are very nor-
mal responses. Her fragmented disclosure when she did tell is quite consistent
with a person trying to put together pieces of the trauma not yet solidified into
words in the frontal lobes of her brain. Her fear of being ostracized by her peers
at school became chillingly true, and it is consistent that such prolonged rejection
by her peers would cause additional, even more significant, trauma to her. As I
noted above, having to repeat her story and being put into a position of defending
her very normal response to a significantly abnormal and traumatic event is quite
likely to have caused further trauma and make recovery from both short- and
long-term effects of the assault significantly more difficult. Sgt. Det. Reeves’
statement to the Plaintiff’s family that “nothing much had happened and that “pro-
ceeding with the complaint would ruin the boy’s college chances” and that this
was not a case worth pursuing because their were no witnesses to the actual as-
sault” are clearly concerning and are consistent with the frequent dismissive na-
ture of sexual assault reports snd supportive of the common Rape Myth. Sadly,
this response to such a serious issue will make it very difficult for          to trust
police and to ever report any future incidents where she is the victim of a crime.

Substance of the Grounds for Each Such Expert Opinion:

I have utilized the following resources, as well as my 32 years of experience as-
sessing and treating both victims and perpetrators of sexual assault, in rendering
this report:

Barriers to Reporting Sexual Assault for Women and Men: Perspectives of Col-
lege Students, Sable, M.R., Danis, F., Mauzy, D.L., and Gallagher, S.K., Journal
of American College Health, 2006.

The Influence of High vs Low Rape Myth Acceptance on Police Officer’s Judg-
ments of Victim and Perpetrator Responsibility and Rape Authenticity, Hine, B.
and Murphy, A., Journal of Criminal Justice, 2019

Rape Investigation and Attrition in Acquaintance, Domestic Violence and Histori-
cal Rape Cases, Hester, M. and Lilley, S-J., Special Issue Paper, Journal of In-
vestigative Psychology and Offender Profiling, 2016




                                                                                            4
   Case 3:18-cv-01322-KAD Document 308-8 Filed 09/29/20 Page 9 of 9




Individual Differences in Trauma Disclosure, Bedard-Gilligan, M., Jaeger, J.,
Echiverri-Cohen, A., and Zoellner, L.A., Journal of Behavior Therapy and Experi-
mental Psychiatry, 2012

Why Women Don’t Report Sexual Assault to the Police; The Influence of Psycho-
social Variables and Traumatic Injury, Jones, J.S., Alexander, C., Wynn, B.N.,
Rossman, L., and Dunnuck, C., Journal of Emergency Medicine, 2009

Various books on trauma including:

Bessel van der Kolk, M.D., The Body Keeps the Score: Brain, Mind and Body in
the Healing of Trauma, 2014

Peter A. Levine, Ph.D., In an Unspoken Voice: How the Body Releases Trauma
and Restores Goodness, 2010

Elaine Ducharme, Ph.D Must I Turn the Other Cheek, 2000

American Psychiatric Association. Diagnostic and Statistical Manual of Mental Disorders
Fifth Edition,2013



_Elaine Ducharme Ph.D, ABPP
Elaine Ducharme Ph.D
Board Certified Clinical Psychologist




                                                                                          5
